                                          Case 2:18-cv-00317-GMN-DJA Document 77 Filed 02/08/21 Page 1 of 5



                                      1   Craig J. Mariam (SBN: 10926)
                                          cmariam@grsm.com
                                      2   Stephanie L. Cobau (admitted pro hac vice)
                                          scobau@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          300 S. 4th Street, Suite 1550
                                      4   Las Vegas, NV 89101
                                          Telephone: (702) 577-9333
                                      5   Facsimile: (877) 306-0043

                                      6   Attorneys for Defendant
                                          NORTHSTAR LOCATION SERVICES, LLC
                                      7

                                      8   Keren E. Gesund (SBN: 10881)
                                          keren@gp-nola.com
                                      9   GESUND & PAILET, LLC
                                          5550 Painted Mirage Rd., Suite 320
                                     10   Las Vegas, NV 89149
                                          Telephone: (702) 300-1180
Gordon Rees Scully Mansukhani, LLP




                                     11   Fax: (504) 265-9492
    300 S. 4th Street, Suite 1550




                                     12   Attorneys for Plaintiff
       Las Vegas, NV 89101




                                          NICOLE DIANE LA CARIA and the Class
                                     13
                                                                    UNITED STATES DISTRICT COURT
                                     14

                                     15                                    DISTRICT OF NEVADA

                                     16   NICOLE DIANE LA CARIA, on behalf of herself    )   CASE NO.: 2:18-cv-00317-GMN-DJA
                                          and all others similarly situated;             )
                                     17                                                  )   Honorable Gloria M. Navarro
                                                                      Plaintiff,         )
                                     18                                                  )   JOINT STIPULATION AND ORDER
                                                  vs.                                    )   TO EXTEND DEADLINES AND
                                     19                                                  )   HEARING IN ORDER GRANTING
                                                                                             PRELIMINARY APPROVAL OF
                                          NORTHSTAR LOCATION SERVICES, LLC, A            )   CLASS SETTLEMENT [ECF NO. 75]
                                     20                                                  )
                                          New York limited liability company, and JOHN
                                     21   DOES 1-10.                                     )   [First Request, per Local Rule IA 6-1]
                                                                                         )
                                     22                               Defendant.         )
                                                                                         )
                                     23

                                     24   ///
                                     25   ///
                                     26   ///
                                     27   ///
                                     28
                                                                               -1-
                                                JOINT STIPULATION AND ORDER TO EXTEND DEADLINES AND HEARING IN
                                                   ORDER GRANTING PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                          Case 2:18-cv-00317-GMN-DJA Document 77 Filed 02/08/21 Page 2 of 5



                                      1           TO THIS HONORABLE COURT:

                                      2           Plaintiff Nicole Diane La Caria and defendant Northstar Location Services, LLC

                                      3   (“Northstar”) hereby stipulate as follows:

                                      4           WHEREAS, on January 11, 2021, the Court entered an order granting preliminary

                                      5   approval of the class settlement (Dkt. No. 75) (the “Order”). The Order set forth the deadlines

                                      6   for class counsel to file their motion for attorneys’ fees and cost, and to mail direct notice to the

                                      7   class members. Both deadlines are presently set for February 10, 2021. In addition, the Order

                                      8   set the final fairness hearing for May 11, 2021, 11:00 am.

                                      9           WHEREAS, the Parties seek to extend certain deadlines in the Order and continue the

                                     10   final fairness hearing, as follows:
Gordon Rees Scully Mansukhani, LLP




                                     11                     Last day to mail notice to the class members: March 4, 2021
    300 S. 4th Street, Suite 1550




                                     12                     Last day for class counsel to file their motion for attorneys’
       Las Vegas, NV 89101




                                     13                      fees and expenses: March 4, 2021

                                     14                     Final Fairness Hearing: June 1, 2021, 11:00 a.m.

                                     15           WHEREAS, good cause supports the Parties’ stipulated request for a continuance of the

                                     16   aforementioned deadlines and hearing. That is, the Parties have discovered that the class size

                                     17   and settlement amount may result in tax reporting obligations. To permit the claims administrator

                                     18   sufficient time to ensure both timely payments to the class members and compliance with tax

                                     19   reporting requirements, the Parties believe the requested extension of time is necessary.

                                     20           WHEREAS, the Parties have not made any prior request for a continuance of the

                                     21   deadlines and hearing dates in the Order.

                                     22   ///

                                     23   ///

                                     24   ///

                                     25   ///

                                     26   ///

                                     27   ///

                                     28
                                                                               -2-
                                                JOINT STIPULATION AND ORDER TO EXTEND DEADLINES AND HEARING IN
                                                   ORDER GRANTING PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                          Case 2:18-cv-00317-GMN-DJA Document 77 Filed 02/08/21 Page 3 of 5



                                      1          NOW THEREFORE, the Parties hereby agree and stipulate to extend the unexpired

                                      2   deadlines and hearing dates in the Order as set forth above.

                                      3                                              Respectfully submitted,

                                      4    Dated: February 5, 2021                   GORDON REES SCULLY MANSUKHANI, LLP
                                      5
                                                                                     By: /s/ Craig J. Mariam
                                      6                                                     Craig J. Mariam
                                                                                            Stephanie L. Cobau
                                      7                                                     Attorneys for NORTHSTAR
                                                                                            LOCATION SERVICES, LLC
                                      8

                                      9    Dated: February 5, 2021                   GESUND & PAILET, LLC
                                     10
                                                                                     By: /s/ Keren E. Gesund (with authorization)
Gordon Rees Scully Mansukhani, LLP




                                     11                                              Keren E. Gesund
                                                                                        Attorneys for NICOLE DIANE LA CARIA and
    300 S. 4th Street, Suite 1550




                                     12                                                 the Class
       Las Vegas, NV 89101




                                     13

                                     14

                                     15

                                     16

                                     17                                              IT IS SO ORDERED.

                                     18                                                          8 day of February, 2021
                                                                                     Dated this ____
                                     19

                                     20
                                                                                     ___________________________
                                     21                                              Gloria M. Navarro, District Judge
                                                                                     UNITED STATES DISTRICT COURT
                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                             -3-
                                              JOINT STIPULATION AND ORDER TO EXTEND DEADLINES AND HEARING IN
                                                 ORDER GRANTING PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                          Case 2:18-cv-00317-GMN-DJA Document 77 Filed 02/08/21 Page 4 of 5


                                      1   Craig J. Mariam (SBN: 10926)
                                          cmariam@grsm.com
                                      2   Stephanie L. Cobau (admitted pro hac vice)
                                          scobau@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          300 S. 4th Street, Suite 1550
                                      4   Las Vegas, NV 89101
                                          Telephone: (702) 577-9333
                                      5   Facsimile: (877) 306-0043

                                      6   Attorneys for: Defendant NORTHSTAR LOCATION SERVICES, LLC

                                      7

                                      8                              UNITED STATES DISTRICT COURT

                                      9                                      DISTRICT OF NEVADA
                                     10   NICOLE DIANE LA CARIA, on behalf of herself            )   CASE NO.: 2:18-cv-00317-GMN-
                                          and all others similarly situated;                     )   GWF
                                     11                                                          )
                                                                        Plaintiff,               )   Honorable Gloria M. Navarro
                                     12                                                              Magistrate Judge Daniel J. Albregts
Gordon Rees Scully Mansukhani, LLP




                                                                                                 )
                                                 vs.                                             )
                                     13
    300 S. 4th Street, Suite 1550




                                                                                                     PROOF OF SERVICE
                                                                                                 )
                                          NORTHSTAR LOCATION SERVICES, LLC, A
       Las Vegas, NV 89101




                                     14   New York limited liability company, and JOHN           )
                                          DOES 1-10.                                             )
                                     15                                                          )
                                                                        Defendant.               )
                                     16                                                          )
                                     17                                              PROOF OF SERVICE
                                     18          I am a resident of the State of California, over the age of eighteen years, and not a party
                                     19   to the within action. One of my business addresses is: Gordon Rees Scully Mansukhani, LLP,
                                     20   300 S. 4th Street, Suite 1550, Las Vegas, NV 89101. On February 5, 2021, I served the within
                                     21   documents:
                                     22   1.     JOINT STIPULATION AND ORDER TO EXTEND DEADLINES AND
                                                 HEARING IN ORDER GRANTING PRELIMINARY APPROVAL OF CLASS
                                     23          SETTLEMENT [ECF NO. 75]
                                     24
                                           BY  TRANSMITTING via facsimile the document(s) listed above to the fax
                                            number(s) set forth below on this date before 5:00 p.m.
                                     25
                                          by personally delivering the document(s) listed above to the person(s) at the
                                            address(es) set forth below.
                                     26

                                     27   BY UNITED STATES MAIL. By placing the document listed above in a sealed
                                            envelope with postage thereon fully prepaid, in United States mail in the State of
                                     28         California at San Diego, addressed as set forth below.



                                                                                       -1-
                                                                                PROOF OF SERVICE
                                           Case 2:18-cv-00317-GMN-DJA Document 77 Filed 02/08/21 Page 5 of 5


                                       1
                                           BY  PLACING a true copy thereof enclosed in a sealed envelope, at a station
                                             designated for collection and processing of envelopes and packages for overnight
                                       2     delivery by FedEx as part of the ordinary business practices of GORDON REES
                                             SCULLY MANSUKHANI, LLP described below, addressed as follows:
                                       3
                                           BY   PLACING a true copy thereof enclosed in a sealed envelope, at a station
                                             designated for collection and processing of envelopes and packages for overnight
                                       4     delivery by Express Mail by U.S. post office as part of the ordinary business
                                             practices of GORDON REES SCULLY MANSUKHANI, LLP described below,
                                       5     addressed as follows:
                                       6
                                            BY   ELECTRONIC FILING. I hereby certify that on February 5, 2021, a copy of
                                             the foregoing document(s) were filed electronically. Notice of this filing will be sent
                                       7     by operation of the Court’s electronic filing system to all parties indicated on the
                                             electronic filing receipt. All other parties will be served by regular U.S. Mail.
                                       8     Parties may access this filing through the Court’s electronic filing system.

                                       9
                                           BY ELECTRONIC MAIL. I caused such document to be electronically mailed in
                                             PDF or WORD format as an e-mail attachment to each addressee for the above-
                                      10         entitled case. The transmission was complete and confirmed. A copy of the
                                                 transmittal e-mail will be maintained with the original document in my office.
                                      11
                                           Keren E. Gesund, Esq.                             Attorneys for Plaintiff
                                      12   GESUND & PAILET, LLC
 Gordon Rees Scully Mansukhani, LLP




                                           5550 Painted Mirage Road
                                      13
     300 S. 4th Street, Suite 1550




                                           Suite 320
                                           Las Vegas, NV 89149
        Las Vegas, NV 89101




                                      14
                                           Tel: (702) 300-1180
                                      15   Fax: (504) 265-9492
                                           keren@gp-nola.com
                                      16   O. Randolph Bragg                                 Attorney for Plaintiff Pro Hac Vice
                                           HORWITZ, HORWITZ & ASSOCIATES,
                                      17   LTD.
                                           25 E. Washington Street, Suite 900
                                      18
                                           Chicago, IL 60602
                                      19   Tel: (312) 372-8822
                                           rand@horwitzlaw.com
                                      20

                                      21          I am readily familiar with the firm’s practice of collection and processing correspondence

                                      22   for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same

                                      23   day with postage thereon fully prepaid in the ordinary course of business. I am aware that on

                                      24   motion of the party served, service is presumed invalid if postal cancellation date or postage

                                      25   meter date is more than one day after the date of deposit for mailing in affidavit.

                                      26          I declare under penalty of perjury under the laws of the United States of America that the

                                      27   above is true and correct.

                                      28          Executed on February 5, 2021.                          _______________________
                                                                                                               Jeanne P. Farrar
1153772/37438956v.1



                                                                                        -2-
                                                                                 PROOF OF SERVICE
